Citation Nr: 0901316	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral varicose 
veins, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg in November 
2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a higher rating for his service-connected 
bilateral varicose veins.  In his hearing before the 
undersigned in November 2008, the veteran testified to 
swelling of his legs as soon as he begins to move.  He also 
indicated that he was prone to recurrent sores (ulceration) 
and constant eczema-like symptoms of itching, burning skin 
which was dry and flaky.  The veteran's varicose veins were 
last examined in April 2006.  However, he did undergo a VA 
examination for a non-related disability (diabetes mellitus) 
in July 2008.  At that time, edema was noted and found to be 
due to his varicose veins.  No other symptoms referable to 
his venous condition, however, were confirmed.  Regardless, 
his testimony of a worsening of symptoms, along with the 
objective evidence noted on the recent diabetes mellitus 
examination, warrants reexamination of this veteran.  

The veteran appears to receive regular treatment through the 
VA healthcare system.  The claims file, however, is current 
only through September 2006.  An effort must be made to 
obtain the outstanding treatment records.  

On a final note, the Board observes that the veteran's 
current 30 percent rating was established in 1983, and based 
on a version of the rating schedule in effect prior to 
January 1998.  The 30 percent rating, therefore, is protected 
at that level from any decrease under 38 C.F.R. § 3.951(b) 
(2008).  In 1998, however, Diagnostic Code 7121 was amended.  
See 61 Fed. Reg 65207-65224 (1997).  While the 30 percent 
rating is no longer available, the current version of the 
schedule does provide separate ratings when more than one 
extremity is involved, as here.  Each extremity is to be 
rated separately and combined (under 38 C.F.R. § 4.25), using 
the bilateral factor (38 C.F.R. § 4.26), if applicable.  
38 C.F.R. § 4.104 (2008).  Upon readjudication, these 
provisions must be considered.

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, the case is 
REMANDED for the following action:

1.  Obtain any outstanding VA outpatient 
clinical records for this veteran from 
September 2006 forward. 

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected bilateral varicose 
veins.  The claims file must be reviewed 
in conjunction with the examination.  All 
testing deemed necessary must be conducted 
and results reported in detail.  As the 
veteran is service-connected for the 
bilateral disability of his lower 
extremities, the symptoms regarding each 
leg specifically must be described.

3.  Thereafter, readjudicate the issue on 
appeal, with attention to the note in 
38 C.F.R. § 4.104 (2008), following 
diagnostic code 7121, with respect to 
separate ratings when there is involvement 
of more than one extremity.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




